Citation Nr: 1723758	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative disc disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a bilateral hand disorder, to include nerve damage due to cold weather.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1978 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for degenerative disc disease as entitlement to service connection for a low back disorder, to include degenerative disc disease.  Additionally, the Board has re-characterized the issue of entitlement to service connection for nerve damage to both hands due to cold weather as entitlement to service connection for a bilateral hand disorder, to include nerve damage due to cold weather.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for a low back disorder, to include degenerative disc disease, bilateral hearing loss, bilateral tinnitus, and a bilateral hand disorder, to include nerve damage due to cold weather.

Low Back Disorder

In June 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that his low back pain started during basic training, worsened during his army career, and that he was treated for the condition while in service.  The Veteran reported no apparent injury of his back while in service and the examiner noted that the service treatment records do not document any complaints or treatments of low back pain.  The examiner opined that the Veteran's low back condition was not caused by or a result of service in the military or any treatment that occurred in the military and stated there is no evidence of any complaints or treatment for back pain while in the service.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The examiner indicated that the Veteran's low back disorder was not caused by his military service because the service treatment records are silent for any complaints, diagnoses, or treatment of a low back disorder.  However, the Veteran did report that his low back pain started during basic training and became worse during his time in the army and the examiner failed to discuss this.  As such, the opinion is inadequate and the Board must remand the claim for a new examination.

Bilateral Hearing Loss and Tinnitus

The Veteran was afforded a VA audiological examination in June 2010.  The Veteran was diagnosed with mild bilateral sensorineural hearing loss and bilateral tinnitus.  The Veteran reported that while in the military he repaired helicopters and was exposed to helicopter noise with hearing protection most of the time.  Additionally, the Veteran reported exposure to weapons during training with hearing protection.  Prior to his military service, the Veteran reported working in construction for one year without hearing protection.  After his military service, the Veteran reported working installing vinyl siding and roofing, without hearing protection, as well as in factories, without hearing protection.  The examiner noted that the Veteran's hearing was within normal limits when he entered and separated from the military and that his tinnitus had its onset four to five years prior to the examination.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not due to noise exposure from exposure to acoustic trauma while in service.

In June 2015, the Veteran's representative submitted a statement in lieu of a VA Form 646 in which they assert that the Veteran reported being exposed to helicopter noise without hearing protection most of the time, as well as weapons fire during training without hearing protection.  

As discussed above, VA must provide an examination that is adequate for rating purposes.  Barr, 21 Vet. App. 303 (2007).  The VA examiner's rationale also relied almost entirely on a lack of in-service documentation of the Veteran's claimed hearing loss.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2016)), however, is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See, Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner referenced the Veteran reporting having hearing protection most of the time.  It is not clear from the evidence of record what the level of the Veteran's in-service noise exposure was and additional development on remand will address this issue.  

With respect to the claim of service connection for tinnitus, although the examiner found that it was not related to service due to the fact that the Veteran had indicated an onset of 4 to 5 years prior, the examiner also stated that such tinnitus was related to the Veteran hearing loss.  As such, a decision on service connection for tinnitus must be delayed pending the development regarding hearing loss is completed.  

Bilateral Hand Disorder

After reviewing the record, it is apparent the Veteran has not received the benefit of a VA examination for his claim for service connection for a bilateral hand disorder, to include nerve damage due to cold weather.  The Board finds that further development is required prior to adjudicating this claim.

There is no other medical opinion of record addressing the etiology of the Veteran's bilateral hand disorder.  In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has a current bilateral hand disorder, to include nerve damage due to cold weather, which is related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment 
records from September 2010 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician(s) to determine the nature and etiology of the Veteran's claimed conditions:

a. For the Veteran's low back disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his low back disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified low back disability, to include degenerative changes found on lumbar spine x-rays and MRIs present during the period on appeal had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions regarding his low back pain beginning in service.


The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b.  For the Veteran's bilateral hearing and tinnitus:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hearing loss and noise exposure in service, to include the extent to which the Veteran was provided and used hearing protection during service.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c.  For the Veteran's bilateral hand disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his bilateral hand disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should discuss whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hand disorder, to include nerve damage due to cold weather, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




